
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.5



CONSOLIDATED GRAPHICS, INC.

LONG-TERM INCENTIVE PLAN

Third Amendment


        Consolidated Graphics, Inc., a Texas corporation (the "Corporation"),
having established the Consolidated Graphics, Inc. Long-Term Incentive Plan as
adopted by the Board of Directors of the Corporation effective March 26, 1994,
as amended by those certain First and Second Amendments (the "Plan"), and having
reserved the right under Section 11 thereof to amend the Plan, does hereby amend
the first sentence of Section 4 of the Plan, effective as of the date approved
by the Board of Directors and the holders of a majority of shares of Common
Stock present, or represented, and entitled to vote at a meeting of the
Corporation's shareholders, as follows:

        "There shall be available for Awards granted wholly or partly in Common
Stock (including rights or options which may be exercised for or settled in
Common Stock) during the term of this Plan an aggregate of 4,035,000 shares of
Common Stock, subject to adjustment as provided in Paragraph 14."

        This Third Amendment to the Corporation's Long-Term Incentive Plan was
approved by the Corporation's Board of Directors on June 12, 2002 and by its
shareholders at the Annual Meeting of Shareholders held on July 24, 2002.

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.5



CONSOLIDATED GRAPHICS, INC. LONG-TERM INCENTIVE PLAN Third Amendment
